Title: Motion Intended to Be Made at a Meeting of the Society of the Cincinnati, 11 March 1789
From: Hamilton, Alexander
To: 


[New York] March 11, 1789. At a meeting of the New York Society of the Cincinnati “held on the 11th of March, at the Holland Lodge, Hamilton informed the Society that he intended to move at the next meeting, for the following By-Law, to be annexed to those already established by the Society, to wit: ‘That each Treasurer of the Society, before he enters upon the execution of his office, shall give bond, with two sufficient sureties, to the five Trustees, to be named by the Society, in the sum of  dollars, for the faithfull application of the funds of the Society.’”
